DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Final Consideration
The finality of the previous Office Action is withdrawn in view of the Examiner’s Amendment presented below which places the application in condition for Allowance. See MPEP § 714.12, 706.07(E), & 1302.04. 
Response to Amendment
The amendments to the claims, specification, and drawings filed 07/07/2022 have been considered and entered.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Michael Cox (47505) on 13JUL2022.
CLAIMS
	Claim 1, page 4/9, please amend by insertion the second to last limitation (lines 1-4) as follows:
“determine a second hydrocarbon expulsion efficiency of the hydrocarbon source rock in the natural system based on recovered hydrocarbons released by the second hydrocarbon source rock sample while maintaining the temperature on the second hydrocarbon source rock sample, the amount  of recovered hydrocarbons determined by the sensor and interpreted by the controller; and”
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “166”, “168”, “104”, and “102” of fig. 1  need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. The Examiner helpfully notes that “166” and “168” and “172” were previously appropriately labeled in the drawings filed 11/17/2021, that “102” is a heating element, and that “104” is a controller.
Allowable Subject Matter
Claim(s) 1 and 3-5 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the reasons for allowance are substantially similar to the previously indicated allowable subject of then dependent claim 6 in the Office Action dated 01/07/2022, the Examiner re-acknowledging that the 112(b)/2nd indefinite issue therein have been overcome and the claim has been presented in independent form.
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The replacement drawings will be acceptable subject to correction of the informalities as put forth above.  Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file the correction. The correction will not be held in abeyance. Failure to timely comply will result in ABANDONMENT of this application.  Extensions of time to provide acceptable drawings after the mailing of a notice of allowability are no longer permitted. The drawings will ordinarily not be returned to the Examiner for corrections; Office of Data Management will assess the replacement drawings for the informalities. It is Applicant’s responsibility to see that no new matter is added when submitting replacement drawings after allowance. See MPEP § 608.02(z).
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856